Title: To Thomas Jefferson from Bernard Peyton, 23 August 1824
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Rich’d
23d August 1824
I hand herewith a/c sales your 20 Hhds: Tobacco, as mentioned in my last, which hope will be satisfactory—I wish with all my heart it could have yielded you quadruple the prices—I have a letter this morning from Mr A. Robertson, saying that the  balance of your crop was there in Lynchburg & would be forwarded by first Boat, when it arrives will do the best with it possible for your interest, of which you shall be advised.With great respect Dr sir Yours Very TrulyBernd Peyton